Citation Nr: 0820370	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-43 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture of the left fifth finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel






INTRODUCTION

The veteran served on active military duty from August 1967 
to July 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.

REMAND

By a November 2006 Board remand, the RO was instructed to 
obtain a VA nexus opinion regarding the nature and extent of 
any residuals of an inservice injury to the left hand.  The 
Board remand contained specific instructions regarding the 
required medical opinions.  Although the RO obtained a VA 
examiner's opinion regarding the etiology of the current left 
hand disorder, the examiner did not provide answers to the 
specific questions as noted in the remand.  Specifically, the 
RO failed to address whether there are radiological findings 
of arthritis in the left fifth finger that are the result of 
the inservice fracture to the left fifth finger and whether 
any other neurological, muscular, and skeletal findings are 
the result of the veteran's inservice left hand injury.  
These questions must be addressed before an appellate 
decision can be made.  RO compliance with a remand is not 
discretionary and where the RO fails to comply with the terms 
of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following action:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.	The RO must provide the veteran a VA 
medical examination to determine the 
nature, severity, and etiology of 
residuals of an injury to the left 
hand, to include a fracture of the left 
fifth finger.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical 
records, the examiner must record all 
of the symptoms of the veteran's 
current left hand disorder, to 
specifically include neurological, 
muscular, and skeletal findings.  Then 
the examiner must provide an opinion 
regarding whether each symptom is 
related to the veteran's inservice left 
hand injury.  The examiner must also 
state whether there are radiological 
findings of arthritis in the left fifth 
finger that are the result of the 
inservice fracture of the left fifth 
finger.  The rationale for any opinions 
expressed must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate 
in the development of the claim, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.	The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

